Citation Nr: 0001220	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-34 726	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty from March 1952 to February 1956.

This appeal arises from a June 1994 rating decision by the RO 
which denied service connection for PTSD.  The Board found 
the claim well grounded and remanded the claim for further 
development in September 1997.



REMAND

The veteran maintains that his emotional problems are due to 
the stress he encountered during his military service.  He 
states, in essence, that, while assigned to the 336th Bomb 
Squadron at Biggs Air Force Base (AFB) during service, he had 
been involved in, or had witnessed several airplane crashes 
to include being present when a B-36 bomber crashed near 
Biggs AFB in 1953 resulting in the deaths of nine airmen.  
The veteran's DD 214 verifies that he was stationed at Briggs 
AFB.  The veteran has additionally submitted an Air Force 
Aircraft Accident Report and a newspaper article which 
confirms that a B-36 global bomber crashed 2.5 miles from 
Biggs AFB resulting in the deaths of nine airmen.

In a May 1994 VA examination, the veteran related a history 
of experiences during service to include the aforementioned 
airplane crash that might be considered stressor incidents.  
In fact, the examiner noted that "it looks like [the 
veteran] has post-traumatic stress disorder symptoms related 
to his problems in service."  The pertinent diagnosis was 
that of post-traumatic stress disorder, with depression; rule 
out major depression, recurrent; and a history of alcohol 
abuse.  Axis I. The examiner further reported that no 
psychological testing was done because it was not requested.  
However, he was of opinion that psychological testing like 
the Minnesota Multiphasic Personality Inventory would have 
been useful.  Another VA examination was not scheduled for 
the purpose of conducting these tests.

While the examiner did diagnose the veteran with post-
traumatic stress disorder in the May 1994 VA examination, he 
did not identify the stressors relied upon to arrive at this 
diagnosis.  Therefore, the examination was inadequate and 
must be returned to obtain a medical opinion as to the 
sufficiency of the stressors to support the post- traumatic 
stress disorder diagnosis and the adequacy of the veteran's 
symptomatology.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, in its June 1994 decision, the RO indicated that 
the veteran had not given specific incidents which related to 
his claimed post-traumatic stress disorder.  A review of the 
record indicates that the veteran has provided some specific 
information.  Specifically, in a February 1994 letter, he 
reported the details and dates of several crashes in which 
had been involved in, or had witnessed.  When the veteran has 
submitted a well-grounded claim of service connection for 
post-traumatic stress disorder, the VA is required to assist 
him in developing the facts pertinent to his claim.  Zarycki 
v. Brown, 6 Vet. App. 91, 99 (1993); See also Dizoglio v. 
Brown, 9 Vet. App. 163, 167 (1996) (When no attempt was made 
to verify the veteran's claimed stressor, which if verified, 
would be a sufficient stressor, the VA has a duty to attempt 
to corroborate this information).  In light of the veteran 
verifying at least one of these incidents, the RO should 
attempt to verify the other claimed stressful events.

Finally, in a June 1997 VA outpatient record, the veteran was 
only diagnosed with major depression, recurrent, moderate to 
moderate-severe in nature; generalized anxiety disorder; and 
an adjustment disorder with anxious and depressed mood, 
secondary to physical illness and situational factors. 

However, the Board, in its September 1997 remand decision, 
found that the veteran's claim was well grounded.  However, 
in the January 1999 supplemental statement of the case, the 
RO found that the veteran had not submitted a well-grounded 
claim.  On remand, the RO should adjudicate the claim on the 
merits.     

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. App. 60 
(1993).  Additionally, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by the medical evidence, between current symptomatology and 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In addition, if it is determined that a 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, as in this case, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Id.

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that the RO has already requested that the 
veteran furnish a list of his claimed in-service stressor 
events, however, the veteran failed to respond to the 
inquiry.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1991) (The duty to assist is not always a one-way street.  A 
veteran must accept some responsibility toward verification 
of the alleged stressors and the requirement to provide the 
requested names, dates and places concerning a stressor 
during active military service does not place an impossible 
or onerous task on the veteran).  The RO should provide the 
veteran another opportunity to produce a comprehensive list 
of his claimed in-service stressor events, particularly those 
advanced by the veteran on his .  If the veteran provides any 
such information, the RO should again seek verification of 
this information from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support Group (ESG)).  

Finally, the veteran should be scheduled for another VA 
examination to confirm whether he currently suffers from 
current disability attributable to PTSD due to a verified 
stressor event in service or other disease or injury which 
was incurred in or aggravated by service.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for PTSD 
since *.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The RO should 
obtain all additional VA medical records 
and incorporate them into the claims 
folder.  

2.  The RO should again take appropriate 
steps to contact the veteran in order to 
request information concerning the in-
service stressor events he feels have 
resulted in his current diagnosis of PTSD 
(including those advanced by the veteran 
in his February 1994 statement).  After 
the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service 
personnel records and any other records 
relevant to the PTSD claim) to the 
USASCRUR, and request that the USASCRUR 
investigate and attempt to verify the 
alleged stressors through various 
sources.  The RO should request the 
USASCRUR to provide information to verify 
events claimed as stressors.  If the 
record does not contain adequate 
information to refer to USASCRUR for 
stressor verification, the RO should note 
in the record the reason for the failure 
to refer the matter to USASCRUR.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain whether he currently suffers 
from disability manifested by PTSD and, 
if so, the examiner should comment upon 
any link between the current 
symptomatology and the claimed inservice 
stressors.  The report of examination 
should include complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation 
should be accomplished.  The claims 
folder, or copies of all pertinent 
records, must be made available to the 
examiners for review in conjunction with 
the examination.  

4.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


